Citation Nr: 0530452	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 18, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and awarded 
a 50 percent disability rating, effective from November 21, 
2001.  

In a March 2004 rating decision, the RO awarded a 100 percent 
disability rating for the veteran's service-connected PTSD, 
effective from February 18, 2004.  In the December 2004 
supplemental statement of the case (SSOC), the RO styled the 
issue on appeal as entitlement to an effective date earlier 
than February 18, 2004 for the award of a 100 percent 
evaluation for PTSD.  However, the Board is of the opinion 
that the issue as characterized on the decision title page 
more accurately represents the current status of the 
veteran's claim.

In a March 2004 signed statement, the veteran requested to 
testify at a hearing at the RO before a Veterans Law Judge.  
However, in a September 2005 signed statement the veteran's 
accredited service representative said that the veteran 
withdrew his request for a hearing before a Veterans Law 
Judge.  As such, the Board is of the opinion that all due 
process requirements were met regarding the veteran's request 
for a hearing.  


FINDINGS OF FACT

1.  At the time of the initial grant of service connection 
for PTSD, it was noted that a finding of incompetency was 
proposed based on VA examination findings.

2.  Subsequently, the veteran was found incompetent secondary 
to his PTSD, with the incompetency assigned from that rating 
in August 2002.

3.  On the VA examination of January 2002, the Global 
Assessment of Functioning score of 40 was assigned, and he 
was found incapable of handling his VA benefits.

4.  It is more likely than not that prior to February 18, 
2004 he had near total occupational impairment with 
significant social impairment.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, for the period 
prior to February 18, 2004, the schedular criteria for a 100 
evaluation for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In a January 2002 letter, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed May 2003 
statement of the case (SOC) and December 2004 SSOC in which 
he and his representative were advised of all the pertinent 
laws and regulations, including those regarding an increased 
rating for PTSD.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2004 SOC 
contained pertinent language from the new reasonable doubt 
regulation codified at 38 C.F.R. §3.102 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

I.	Factual Background

Service records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam era.

Private medical records, dated from June 2000 to March 2002, 
reflect the veteran's treatment for colon cancer.  According 
to a July 2000 medical report from Dr. K.A.L., on mental 
status examination, the veteran was alert and oriented with 
good recall of recent and distant events.

In an October 2001 signed statement, A.S.P., M.D., said that 
the veteran was a patient who suffered from PTSD and 
depression that could be related to military service in the 
Republic of Vietnam.

The RO received the veteran's original claim for service 
connection for PTSD on November 21, 2001.  

In January 2002, the veteran, who was 55 years old, underwent 
VA examination for PTSD.  According to the examination 
report, his psychiatric history included treatment for 
depression with Zoloft.  The veteran subjectively complained 
of nightmares and flashbacks.  He was hypervigilant and 
easily startled.  He was depressed, with anhedonia, feelings 
of worthlessness, irritability, isolativeness, and poor 
energy level and concentration.  He worked as a stagehand for 
more than thirty years and was on disability for the past 
year and a half due to his colon cancer.  It was noted that 
the veteran was married for 24 years and had a son and 
daughter.  He had good family relationship and was close to 
his brother-in-law.  The veteran had a history of alcohol 
dependence but was sober for six months.

On mental status examination, it was noted that the veteran 
was casually dressed and cooperative.  His mood was neutral, 
his affect was blunted and his speech was soft.  There were 
no perceptual problems.  Thought processes and content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented.  Memory was "2 out of 3".  Insight, judgment, and 
impulse control were fair.  Caring for an autistic son was a 
stressful event in the veteran's life.  The veteran was quite 
isolative and spent most of his time alone, or watching 
television.  He went to the beach alone.  He was unable to 
work primarily due to medical problems.  

The Axis I diagnoses were PTSD, major depression, and alcohol 
dependence in remission.  A score of 40 was assigned on the 
Global Assessment of Functioning (GAF) scale.  The VA 
examiner said that the veteran had moderately severe symptoms 
and was quite isolative.  The examiner concluded that the 
veteran was unable to work mainly because of his medial 
condition.  The examiner also noted that the veteran should 
be considered incompetent and unable to handle his finances.

VA medical records, dated from April 2002 to April 2004, are 
associated with the claims file.  The records indicate that 
the veteran's service-connected PTSD was treated with regular 
individual and group psychotherapy and prescribed medication.

In a May 2002 rating decision, the RO granted the veteran's 
claim for service connection for PTSD.  A 50 percent 
disability evaluation was awarded, effective from November 
21, 2001, from which the veteran appealed. 

In June 2002, the RO received a formal request for the 
appointment of the veteran's wife as his fiduciary.  In an 
August 2002 rating decision, the RO determined that the 
veteran was incompetent to handle the disbursement of funds

According to an October 2002 VA Field Examination report, the 
veteran was dressed in neat and seasonal attire.  He appeared 
marginally oriented and was able to respond to basic 
questions, but had difficulty formulating detailed responses.  
He had nightmares and flashbacks and preferred to be alone.  
He received private and VA psychiatric care.  The veteran was 
capable of taking care of his personal needs without 
assistance.  A fiduciary was thought necessary and it was 
noted that the prognosis for any improvement in his mental 
condition was poor.  It was further noted that the veteran 
appeared to understand the concept of money but was 
overwhelmed with having to pay recurring bills.  He preferred 
to have his wife manage the household.  He was not considered 
capable of making testamentary decisions.  The VA field 
examiner opined that the veteran's mental condition precluded 
employment.  The veteran was a former stagehand.  He had no 
specific social interests and preferred to keep to himself.

In October 2002, the veteran's wife was certified as his 
spouse-payee for the receipt of VA monetary benefits.

A January 2003 VA outpatient medical record indicates the 
veteran's mood was a little down at times.  He had sleep 
difficulty.  On examination, he was alert and oriented.  His 
thought process was goal-directed, and he denied suicidal and 
homicidal ideation.  The examiner noted that the veteran was 
not manic or psychotic at that time.  His medication was 
adjusted.

In a March 26, 2003 VA medical record, the veteran's treating 
psychologist noted that the veteran's condition worsened, 
particularly in the last year.  His wife reported his 
worsening memory, including recently held conversations.  He 
had marked difficulty understanding conversation and 
misunderstood what was stated.  He was unable to read at any 
length.  He was more nervous than in the past.  He paced 
frequently and was "antsy".  He was more isolated and his 
only socialization was his group therapy.  In the past two 
years he had not gone to other people's homes and no longer 
had visitors in is home, that was out of character for him.  
His sleep was more disturbed, and his PTSD had worsened.

An April 2003 VA medical record reflects that the veteran's 
wife complained of his deteriorating memory in recent months 
and psychological tests were administered.

In a June 2003 written statement, the veteran's wife said his 
condition had worsened since last evaluated.  He totally 
isolated himself from his family and friends and only 
associated with their children and his weekly therapy group.  
She said his memory deteriorated and he misunderstood 
conversations that then made him angry.  He was easily 
irritated and had sleep difficulty

According to a December 2003 VA medical record, the veteran's 
treating psychologist said that his PTSD worsened either by 
itself or due to his cancer.  The veteran had auditory 
hallucinations.  He was jumpy and ill at ease during his 
interview. He had a very "short fuse" and an explosive one.  
He was argumentative in stores.  He had severe PTSD and a GAF 
score of 45 was assigned.  

In February 2004, the veteran underwent another VA 
examination.  According to the report, the examiner reviewed 
the veteran's medical records.  It was noted that the 
veteran's treating VA psychologist described him as having 
severe symptoms of PTSD, including auditory hallucinations, 
severe anger problems and decompensating under stress for 
which medication was prescribed.  The veteran subjectively 
complained of severe PTSD that he thought had worsened in the 
last year.  He had persistent, intrusive, distressing combat-
related memories and night-mares.  He described persistent 
avoidance of stimuli associated with combat-related events.  
The veteran tried to avoid activities or people that might 
bring back memories of traumas that occurred in Vietnam.  He 
had greatly diminished interest in participating in most 
activities.  He had sharp feelings of estrangement from 
others; and felt that others did not understand what he went 
through.  He had multiple and persistent serious symptoms of 
increased arousal.  The veteran had great difficulty staying 
asleep, and had serious problems with irritability and 
outbursts of anger.  He had serious problems with 
concentration when under stress or anxious and was 
hypervigilant, with an exaggerated startle response.

The VA examination report indicates that the veteran stopped 
working four years earlier after he developed colon cancer.  
His PTSD symptoms had progressively worsened since that time 
and were now severe.  He had severe problems with excessive 
irritability and anger and decompensated when anxious or 
under stress.  He had intermittent auditory hallucinations 
and serious problems with hypervigilance and trust, making it 
difficult for him to be around others.  His symptoms made it 
difficult for him to perform ordinary occupational tasks in a 
routine manner.  The veteran was considered unemployable due 
to his PTSD.

On examination, the veteran was observed to be casually but 
appropriately dressed.  His mood was depressed, his affect 
was expressive and his speech was normal.  He had 
intermittent auditory hallucinations.  His thought processes 
were intact; his thought content was marked with persistent 
combat-related thoughts.  He had intermittent suicidal 
ideation, but denied any intent to hurt himself.  He had 
frequent aggressive ideation but stopped himself.  He had 
moderately impaired memory and concentration due to anxiety 
and excessive preoccupation with combat related memories.  
His judgement would be seriously compromised by stress and he 
had serious problems with anger dyscontrol.  He had some 
insight into his psychiatric disorder.  The Axis I diagnosis 
was PTSD and a GAF score of 40 was assigned.  The VA examiner 
reported that the veteran had severe PTSD and was 
unemployable due to PTSD.  He was considered capable of 
handling his financial matters.

In a March 2004 rating decision, the RO awarded a 100 percent 
disability evaluation for the veteran's service-connected 
PTSD, effective from February 18, 2004, the date of the last 
VA examination.

In a March 2004 statement the recent VA examiner found the 
veteran competent.  In an August 2004 rating decision, the RO 
found the veteran competent to handle his funds without 
limitation.

II.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

For the period from November 21, 2001 to February 17, 2004, 
the veteran's service-connected PTSD is evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, DC 9411 (and as 
100 percent disabling thereafter).  

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

After review of the entire record, in view of the guidance 
above, the Board concludes that, with resolution of 
reasonable doubt in the appellant's favor, a 100 percent 
rating may be assigned for the period prior to February 18, 
2004.  It is noted that at the time of the January 2002 
examination, significant occupational impairment was shown.  
It was indicated that the veteran's GAF was 40.  While there 
is not total isolation shown at that time, a symptom that 
would worsen later, it was proposed that the veteran be found 
incompetent at that time.  Consideration of all the symptoms 
and the legal guidance set forth above, this suggests 
essentially total occupational impairment.  Moreover, it is 
noted that more recently, while the 100 percent rating is 
assigned, there was a finding that he is now competent for VA 
purposes.

Thus, while the social impairment shown in the initial 
records is not total, there is near total industrial 
impairment.  Veteran was thought not competent to handle VA 
funds and it is shown that he had to undergo regular 
psychiatric treatment.  Despite this treatment his condition 
deteriorated.  Thus, with resolution of reasonable doubt in 
the appellant's favor, a 100 percent rating from November 21, 
2001 is granted.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case. As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.



	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to February 18, 2004, a 100 percent 
rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


